DETAILED ACTION
This Office Action is in response to the amendment filed March 28, 2019 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 15, 24-26, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 15, 2021.  Note, claim 30 has been withdrawn by the Examiner because it depends from withdrawn claim 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14, 16-23, and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 11, the limitation “and that a first ring gear of the first ring gear transmission, which first ring gear is rigidly connected to the first output shaft, and/or a second ring gear of the second ring gear transmission, which second ring gear is rigidly connected to the second output shaft, is mounted in a transmission housing of the final drive in each case by means of a first radial bearing and a second radial bearing” is awkwardly worded making the limitation unclear.  Does applicant intend to define each of the first ring gear and the second ring gear being mounted in the transmission housing by a first radial bearing and a second radial bearing?  Alternatively, does applicant intend to define both the first ring gear and the second ring gear are mounted in the transmission housing by a first radial bearing and a second radial bearing?  Appropriate correction is required.
Claim 14, the limitations “the first bearing boss” and “the second bearing boss” lack proper antecedent basis.
Claim 16, the limitations “the first bearing boss,” “the second bearing boss,” and “the bearing element” lack proper antecedent basis.
Claim 17, the limitation “the center post” lacks proper antecedent basis.
Claim 18, the limitations “the bearing element” and “the center post” lack proper antecedent basis
Claim 18, line 1, the term “especially” renders the claim unclear if applicant intends to positively recite “the center post.”
Claim 20, the limitations “the first inner diameter,” “the second inner diameter,” “the first outer diameter,” and “the second outer diameter” lack proper antecedent basis.
Claim 22, 27, and 29 the limitations “the first bearing boss” and “the second bearing boss” lack proper antecedent basis.
Claims 27, 28, and 29, the limitation “the bearing element” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As understood, claim(s) 11-14, 16-23, and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drumm, Jr. (USP 1,771,487).
Drumm teaches a final drive for a motor vehicle, comprising: a first input shaft (d), a second input shaft (h), a first output shaft (e), and a second output shaft (j), wherein the first input shaft is permanently coupled to the first output shaft by a first ring gear transmission (e1) and the second input shaft is permanently coupled to the second output shaft by a second ring gear transmission (j1), wherein the first input shaft and the 1) of the first ring gear transmission, which first ring gear is rigidly connected to the first output shaft, and/or a second ring gear (j1) of the second ring gear transmission, which second ring gear is rigidly connected to the second output shaft, is mounted in a transmission housing (not shown) of the final drive in each case by means of a first radial bearing (k) and a second radial bearing (l), which are arranged in tandem arrangement, and alternatively, are arranged in X arrangement.  
With respect to claim 12, Drumm teaches the axes of rotation of the two input shafts and the axes of rotation of the two output shafts lie in the axis plane.  
With respect to claim 13, Drumm teaches a bearing element (housing portion that supports the outer bearing race) is arranged in the transmission housing, comprising a first bearing boss (housing portion that supports the outer bearing race of k or l) and a second bearing boss (housing portion that supports the outer bearing race of k or l), wherein the ring gear of the first ring gear transmission is mounted on the first bearing boss and the ring gear of the second ring gear transmission is mounted on the second bearing boss.  
With respect to claim 14, Drumm teaches the first radial bearing is arranged on a first bearing boss (housing portion that supports the outer bearing race of k) for the 
	With respect to claim 16, Drumm teaches the first bearing boss (supporting outer race of l) and the second bearing boss (supporting outer race of l) emerge from a center post (m) of the bearing element.
	With respect to claim 17, Drumm teaches the first radial bearing (l) is braced against the center post (m) in the axial direction with respect to an axis of rotation of the respective ring gear.
	With respect to claim 18, Drumm teaches the bearing element (housing portion supporting outer race of bearing k) is fastened to the transmission housing, while the first radial bearing (k) is connected to the transmission housing only via the bearing element.  
	With respect to claim 19-20, Drumm teaches the first radial bearing (k) has a first inner diameter and a first outer diameter and the second radial bearing (l) has a second inner diameter and a second outer diameter, the first outer diameter is different from the second outer diameter.  
	With respect to claim 21, Drumm teaches a bearing element (housing portion that supports the outer bearing race) is arranged in the transmission housing, comprising a first bearing boss (housing portion that supports the outer bearing race of k or l) and a 
	With respect to claims 22-23, Drumm teaches the first radial bearing (k) is arranged on the first bearing boss.
	With respect to claims 27-29, Drumm teaches the first bearing boss (supporting bearing l associated with ring gear j1) and the second bearing boss (supporting bearing l associated with ring gear e1) emerge from a center post (m) of the bearing element.  

As understood, claim(s) 11-14, 16-23, and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura (USP 5,107,951).
Referring to Figure 5, Kawamura teaches a final drive for a motor vehicle, comprising: a first input shaft (59), a second input shaft (60), a first output shaft (63), and a second output shaft (62), wherein the first input shaft is permanently coupled to the first output shaft by a first ring gear transmission (67/69) and the second input shaft is permanently coupled to the second output shaft by a second ring gear transmission (66/68), wherein the first input shaft and the second input shaft are arranged coaxial to each other and the first output shaft and the second output shaft extend from the respective ring gear transmission in opposite directions, wherein an axis plane contains 
With respect to claim 12, Kawamura teaches the axes of rotation of the two input shafts and the axes of rotation of the two output shafts lie in the axis plane.  
With respect to claim 13, Kawamura teaches a bearing element (housing portion that supports the outer bearing race of the bearings that engage the output shafts 62/63) is arranged in the transmission housing, comprising a first bearing boss (housing portion that supports the outer bearing race) and a second bearing boss (housing portion that supports the outer bearing race), wherein the ring gear (69) of the first ring gear transmission is mounted on the first bearing boss and the ring gear (68) of the second ring gear transmission is mounted on the second bearing boss.  Alternatively, a bearing element (support portion that supports the inner bearing race of the bearings that engage the inner surface of ring gears 68/69) is arranged in the transmission housing, comprising a first bearing boss (support portion that supports the inner bearing race associated with ring gear 69) and a second bearing boss (support portion that 
With respect to claim 14, Kawamura teaches the first radial bearing is arranged on a first bearing boss for the mounting of the first ring gear.  Alternatively, the second radial bearing is arranged on the transmission housing.  
	With respect to claim 16, Kawamura teaches the first bearing boss (support portion that supports the inner bearing race associated with ring gear 69) and the second bearing boss (support portion that supports the inner bearing race associated with ring gear 68) emerge from a center post of the bearing element.
	With respect to claim 17, Kawamura teaches the first radial bearing (engaging an inner diameter of ring gear 69) is braced against the center post (disposed radially inside the first radial bearing) in the axial direction with respect to an axis of rotation of the respective ring gear.
	With respect to claim 18, Kawamura teaches the bearing element is fastened to the transmission housing, while the first radial bearing is connected to the transmission housing only via the bearing element.  
	With respect to claim 19-20, Kawamura teaches the first radial bearing (disposed on a radially inner surface the ring gear 68/69) has a first inner diameter and a first outer diameter and the second radial bearing (disposed on a radially outer surface of the 
	With respect to claim 21, Kawamura teaches a bearing element (housing portion that supports the outer bearing race) is arranged in the transmission housing, comprising a first bearing boss (housing portion that supports the outer bearing race of and a second bearing boss (housing portion that supports the outer bearing race) , wherein the ring gear of the first ring gear transmission is mounted on the first bearing boss and the ring gear of the second ring gear transmission is mounted on the second bearing boss.  
	With respect to claims 22-23, Kawamura teaches the first radial bearing is arranged on the first bearing boss.
	With respect to claims 27-29, Kawamura teaches the first bearing boss (disposed on a radially inner surface the ring gear 69) and the second bearing boss (disposed on a radially inner surface the ring gear 68) emerge from a center post of the bearing element.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658